Citation Nr: 0919716	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
   


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the Veteran failed to attend a hearing 
scheduled in July 2008.  On February 6, 2009, the Board 
denied a motion to reschedule.  The request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2. The evidence of record does not show that a left knee 
disorder was incurred as a result of any established event, 
injury, or disease during active service.

3. The evidence of record does not show that a right knee 
disorder was incurred as a result of any established event, 
injury, or disease during active service, nor was arthritis 
of the right knee present to a compensable degree within one 
year following separation from service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

A right knee disorder was not incurred in or aggravated by 
service, nor may the incurrence of arthritis be presumed.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in March 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

The Board finds the available evidence of record does not 
establish an event, injury, or disease related to the 
Veteran's left knee disorder.  The available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2008); 38 C.F.R. § 3.303 (2008).   

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran underwent enlistment physical 
examination in June 1984 and in February 1986.  The 
examination reports and accompanying Reports of Medical 
History were silent complaints or findings regarding the 
knees.  The record reflects that in January 1988, the Veteran 
was involved in a low speed military vehicle accident.  He 
complained of a bumped head and a dull ache to the left 
scapula.  Reports of the accident show no injury to the left 
or right knee and no complaints were made by the Veteran 
regarding either knee.  The Veteran's September 1989 
separation examinations show normal lower extremities and the 
Veteran reported no bone or joint deformities.  He denied 
having a "trick" or locked knee in his report of medical 
history.  The Veteran stated that he was in good health at 
the time of his separation exam.  His service treatment 
records contain no reports of additional injuries to or 
accidents involving the knees.

The left knee was examined in April 2002 by V.B., M.D., who 
noted that the anterior-posterior, oblique and lateral views 
of the left knee demonstrated no fracture, dislocation, or 
suprapatellar effusion.  Dr. V.B. found no significant 
degenerative change in the knee and found that the soft 
tissues appeared to be within normal limits.  Dr. V.B. found 
no radiographic evidence of acute trauma of the left knee.  

An October 2003 VA X-ray examination film noted no effusions 
of the left knee and no fractures or dislocations.  There was 
ossification of the right patella ligament and a small two 
millimeter density lateral to the distal right femoral 
condyle of uncertain etiology.  

A magnetic resonance imaging (MRI) report of the right knee 
in February 2004 noted the Veteran's complaints of chronic 
medial right knee pain.  The Veteran stated that the knee had 
been giving way since he was injured in service.  The MRI 
study showed mild degenerative arthritic changes with small 
marginal bony spurs and focal bone edema of the anterior 
medial femoral condyle.  It also showed a small joint 
effusion.  The examiner found that the MRI study demonstrated 
mild degenerative arthritis with no meniscal or ligamental 
tear.  The examiner noted there were no effusions and no soft 
tissue swelling in the right knee.

In a May 2007 notice of disagreement, the Veteran stated that 
he injured his left knee in a military vehicle accident while 
stationed at Fort Bliss, Texas, and that he injured his right 
knee in a military vehicle accident while stationed in 
Germany.  In a June 2008 correspondence to the Veteran, Dr. 
J.C. stated that the Veteran had described his accident in 
Germany and explained that he had experienced severe chronic 
pain in the right knee since that time.  Dr. J.C. stated in 
her correspondence that she believed the Veteran's right knee 
pain to be directly related to his in-service injury.

Based upon the evidence of record, the Board finds that the 
Veteran's alleged left and right knee disorders are not the 
result of in-service injuries.  In this case, in order to 
show service connection, one must show an in-service injury, 
a current diagnosis of an ongoing injury and a nexus between 
the two.  Here, the Veteran's records show no evidence of an 
in-service injury to the left knee and there is no competent 
evidence of a current left knee disorder.  The Veteran stated 
in his May 2007 notice of disagreement that he injured his 
left knee in a military vehicle accident in Fort Bliss, 
Texas.  The Veteran's service treatment records show no 
evidence of this event and there is no supporting evidence 
otherwise demonstrating that this event occurred.  Despite 
the Veteran's claims that he hurt his right knee during a 
military vehicle accident in Germany, his service treatment 
records also show no treatment for a right knee injury.  The 
Veteran's separation examination report revealed no knee 
injuries and the Veteran himself complained of no such injury 
when evaluated.  The Veteran's statements as to having 
sustained knee injuries in service are also found to be 
inconsistent with the information reported in his service 
treatment records.  

Further, the Veteran's first diagnosis for any knee disorder 
occurred in October 2003, fifteen years after the Veteran's 
claimed military vehicle accident.  The gap of time of 
between in-service symptoms and the first post- service 
medical evidence of any knee disorder is, in itself, 
significant and it weighs against the Veteran's claims.  
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

In addition, while Dr. J.C. did state in June 2008 that he 
believed the Veteran's right knee pain was directly related 
to his injury, the opinion was apparently based not on 
medical evaluation but on the Veteran's presentation of his 
own history.  This does not equate to a valid medical 
opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional").  
Therefore, the Veteran's claim for service connection for 
left knee and right knee disorders must be denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


